Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Amendments filed on 06/28/2021 to correct a typological error in claim 15 has been corrected and entered. 
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-3 and 5-21 are allowed. Renumbered as 1-21.
Claim 1,  A system comprising at least one processing unit; and a storage medium comprising instructions thereon that, when executed by the at least one processing unit cause the at least one processing unit to perform operations comprising:
comparing a first text unit to a first language keyword set for a first topic, the first language keyword set comprising a first plurality of keywords in the first language; determining that a first relevance score for the first text unit does not meet a relevance score threshold, 
the first relevance score being based at least in part on the comparing of the first text unit to the first language keyword set: 

determining not to translate the first text unit to a base language different than the first language: comparing a second text unit in the first language to the first language keyword set for the first topic:
determining that a second relevance score for the second text unit meets [[a]] the relevance score threshold, the second relevance score being based at least in part on the comparing of the second text unit to the first language keyword set;
responsive to the determining that the first second relevance score for the first second text unit meets the relevance score, translating the first second text unit to a base language different than the first language; 
and determining a text unit classification for the first second text unit using a classification model trained with training data in the base language to identify text units directed to the first topic, the text unit classification for the second text unit indicating that the second text unit is directed to the first topic.
Claim 8: A method for identifying textual information regarding a first topic, comprising:
comparing a first text unit to a first language keyword set for the first topic, the first language keyword set comprising a first plurality of keywords in the first language;
determining that a first relevance score for the first text unit does not meet a relevance score threshold, the first relevance score being based at least in part on the comparing of the first text unit to the first language keyword set:

comparing a second text unit in the first language to the first language keyword set for the first topic:
determining that a second relevance score for the second text unit meets a relevance score threshold, the second relevance score being based at least in part on the comparing of the second text unit to the first language keyword set;
responsive to the determining that the second relevance score for the  second text unit meets the relevance score, translating the second text unit to a base language different than the first language; and determining a text unit topic for the second text unit using a classification model trained with training data in the base language to identify text units directed to the first topic, the text unit classification for the second text unit indicating that the second text unit is directed to the first topic.
The following is an examiner's statement of reasons for allowance:Regarding claims 1 and 8, the prior art of record, specifically Hodson et al. (US Patent Application Publication 20130173247 ) teaches a teaches system and method for automatic translation of text from one language to another or several others. More specifically Hodson discloses interactive translation of text in real time or near-real time as the user edits text. 
Goto (US 2015/0161144) teaches method of implementing cross-lingual classification using a bilingual dictionary, first, out of a document set described in a plurality of languages, subsets of documents described in language 1 are classified, and 
On the other hand, for a document in another language b, a word vector in the language b representing the feature of the document is obtained.
However, none of the prior art cited alone or in combination provides the motivation to teach comparing a second text unit in the first language to the first language keyword set for the first topic:
determining that a second relevance score for the second text unit meets a relevance score threshold, 
the second relevance score being based at least in part on the comparing of the second text unit to the first language keyword set;
responsive to the determining that the second relevance score for the  second text unit meets the relevance score,
 translating the second text unit to a base language different than the first language;
 and determining a text unit topic for the second text unit using a classification model trained with training data in the base language to identify text units directed to the first topic,
 the text unit classification for the second text unit indicating that the second text unit is directed to the first topic.
Claim 15, A non-transitory machine-readable medium comprising instructions thereon that, when executed by at least one processing unit, cause the at least one processing unit to perform operations comprising:
comparing  a first text unit to a first language keyword set for a first topic, the first language keyword set comprising a first plurality of keywords in the first language; 
determining that a first relevance score for the first text unit does not meet a relevance score threshold, the first relevance score being based at least in part on the comparing of the first text unit to the first language keyword set:
 responsive to the determining that the first relevance score for the first text unit does not meet the relevance score threshold, determining not to translate the first text unit to a base language different than the first language:
comparing a second text unit in the first language to the first language keyword set for the first topic:
 determining that a second relevance score for the second text unit meets  the relevance score threshold, the second relevance score being based at least in part on the comparing of the second text unit to the first language keyword set;
responsive to the determining that the first second relevance score for the first second text unit meets the relevance score, translating the first second text unit to a base language different than the first language; 
and determining a text unit classification for the first second text unit using a classification model trained with training data in the base language to identify text units directed to the first topic,
 the text unit classification for the second text unit indicating that the second text unit is directed to the first topic.
The following is an examiner's statement of reasons for allowance:Regarding claim 15, the prior art of record, specifically Hodson et al. (US Patent Application Publication 20130173247 ) teaches a teaches system and method for automatic translation of text from one language to another or several others. More specifically Hodson discloses interactive translation of text in real time or near-real time as the user edits text. 
Goto (US 2015/0161144) teaches method of implementing cross-lingual classification using a bilingual dictionary, first, out of a document set described in a plurality of languages, subsets of documents described in language 1 are classified, and categories are created. A word in a language a representing the feature of each category is obtained in a form of, for example, a word vector. 
On the other hand, for a document in another language b, a word vector in the language b representing the feature of the document is obtained.
However, none of the prior art cited alone or in combination provides the motivation to teach comparing a second text unit in the first language to the first language keyword set for the first topic:
determining that a second relevance score for the second text unit meets a relevance score threshold, 
the second relevance score being based at least in part on the comparing of the second text unit to the first language keyword set;
responsive to the determining that the second relevance score for the  second text unit meets the relevance score,
 translating the second text unit to a base language different than the first language;
 and determining a text unit topic for the second text unit using a classification model trained with training data in the base language to identify text units directed to the first topic,
 the text unit classification for the second text unit indicating that the second text unit is directed to the first topic.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/12/2021